NO. 07-01-0017-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 26, 2001



______________________________



IN RE: CHARLES F. NELSON, JR.

_________________________________





Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Relator Charles F. Nelson seeks a writ of mandamus ordering respondent, the Honorable Abe Lopez, Judge of the 108th
 District Court of Potter County, to hold certain hearings, enter discovery orders and enter findings of fact and conclusions of law.  We deny the application.  	

On January 12, 2001, relator filed with the clerk of this court a pleading entitled Application for Writ of Mandamus.  In the application, he alleges that respondent has failed to fulfill ministerial duties in cause number 87,773-E in the 108th
 District Court of Potter County.  We are requested to issue writ of mandamus directing respondent to (1) set and hold hearings on multiple motions relator asserts have been filed, (2) enter discovery compliance orders, and (3) enter findings of fact and conclusions of law. No document, letter or record of proceedings is attached to or furnished in support of relator’s application for writ.   

When application for writ of mandamus is made, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth District Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the petition a certified sworn copy of every document that is material to the relator’s claim for relief and that was filed in any underlying proceeding, and a properly authenticated transcript of any relevant testimony from any underlying proceeding including any exhibits offered in evidence or a statement that no testimony was adduced in connection with the matter complained of.  
Tex. R. App.
 P. 52.7(a).

Relator’s petition for a writ of mandamus contains only allegations.  Certified, sworn copies of motions and correspondence referenced in the application are not included with the application, nor is any other document or transcript.  Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.

The petition for writ of mandamus is denied.









Phil Johnson

              Justice

Do not publish.